317 F.2d 924
ARGONAUT INSURANCE COMPANY, Appellant,v.Philip WALLS, Appellee.
No. 19859.
United States Court of Appeals Fifth Circuit.
June 19, 1963.

L. W. Anderson, Dallas, Tex., for appellant.
James R. Strong, Carthage, Tex., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal, in a diversity case involving a workman's compensation award, presents only questions of the law of the State of Texas.  We are of the opinion that no error prejudicial to the appellant is disclosed by the record.  The judgment of the district court is


2
Affirmed.